Citation Nr: 1023928	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-33 332	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to a compensable rating for a right eye 
disorder.

2.  Entitlement to a compensable rating for Bartonellosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1996 to June 2000 and from June 2001 to May 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected right eye disorder is manifested by 
a non-active subepithelial scar with no residual effect upon 
vision or visual fields.  

3.  Bartonellosis is manifested by some loss of childhood 
memories with no residual disability.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for a right eye 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Code 6001 (prior to December 
10, 2008); 38 C.F.R. § 4.79, Diagnostic Code 6001 (after 
December 10, 2008).

2.  The requirements for a compensable rating for 
Bartonellosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.88b, Diagnostic Code 6306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in an 
April 2006 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his underlying service connection claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the April 2006 letter.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  The evidence of 
record includes service treatment records, VA examination 
reports, and the Veteran's statements in support of his 
claims.  There is no evidence of any additional evidence that 
should be obtained for adequate determinations.  Further 
attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that VA medical 
opinions obtained in this case are adequate as they are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Although the Veteran's service representatives assert that 
medical studies are required to ascertain whether there are 
additional residual disabilities due to Bartonellosis, the VA 
examination reports indicate the Veteran's childhood memory 
loss and symptoms of possible "paranoia" were considered 
and found not to warrant diagnosis.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claims would 
not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).  

VA regulations provide that where the schedule does not 
provide a zero percent evaluation for a diagnostic code that 
a zero percent rating shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

Eye Disability

During the pendency of this appeal, regulations related to 
eye disabilities were amended and renumbered.  See 73 Fed. 
Reg. 66,554 (Nov. 10, 2008).  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  VA's General Counsel, in a precedent opinion, 
has held that when a new regulation is issued while a claim 
is pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 
2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to December 10, 2008, VA regulations provided that 
ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine, except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(prior to December 10, 2008).

To calculate the appropriate disability rating for loss of 
central vision when impairment of only one eye is service-
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice-connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation is payable for the combination of 
service-connected and nonservice-connected eye disabilities 
only where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  38 C.F.R. 
§ 3.383(a) (2009).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5° concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. 
§ 4.79 (prior to December 10, 2008).

600
1
Keratitis
Ratin
g

The above disability, in chronic form, is to be 
rated from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance 
of active pathology. Minimum rating during active 
pathology
10
38 C.F.R. § 4.84a, Diagnostic Code 6001 (prior to December 
10, 2008).

Table V - Ratings for Central Visual Acuity Impairment
 
20/40 
(6/12)
20/50 
(6/15)
20/70 
(6/21)
20/100 
(6/30)
AL* 
20/2
00 
(6/6
0)
15/2
00 
(45/
60)
10/2
00 
(3/6
0)
5/20
0 
(15/
60)
LPO**
Visio
n in 
one 
eye
 
 
 
 
 
 
 
 
 
20/40 
(6/12
)
0
 
 
 
 
 
 
 
 
20/50 
(6/15
)
10    
10 
(6079)
(6078)
 
 
 
 
 
 
 
20/70 
(6/21
)
10    
20 
(6079)
30 
(6078)
(6078)
 
 
 
 
 
 
20/10
0 
(6/30
)
10     
20 
(6079)
30    
50 
(6078)
(6078)
(6078)
 
 
 
 
 
20/20
0 
(6/60
)
20    
30 
(6077)
40    
60 
(6076)
70 
(6076)
(6076)
(607
5)
 
 
 
 
15/20
0 
(45/6
0)
20    
30 
(6077)
40    
60 
(6076)
70    
80 
(6076)
(6076)
(607
5)
(607
5)
 
 
 
10/20
0 
(3/60
)
30    
40 
(6077)
50    
60 
(6076)
70    
80 
(6076)
90 
(6076)
(607
5)
(607
5)
(607
5)
 
 
5/200 
(15/6
0)
30    
40 
(6074)
50    
60 
(6073)
70    
80 
(6073)
90    1
005 
(6073)
(607
2)
(607
2)
(607
2)
(607
1)
 
LPO**
305   
 405 
(6070)
505   
 605 
(6069)
705   
 805 
(6069)
905    
1005 
(6069)
1005 
(606
8)
(606
8)
(606
8)
(606
7)
(6062
)
AL* 
of 
one 
eye
406   
  506 
(6066)
606   
 606 
(6065)
706   
 806 
(6065)
9061005 
(6065)
1005 
(606
4)
(606
4)
(606
4)
(606
3)
(6061
)
5Also entitled to special monthly compensation.
6Add 10 percent if artificial eye cannot be worn; also 
entitled to special monthly compensation.
* AL = anatomical loss
** LPO = light perception only
38 C.F.R. § 4.84a, Table V (prior to December 10, 2008).

VA regulations effective from December 10, 2008, provide 
ratings on account of visual impairments as follows:

Diseases of the Eye
6001
Keratopathy.

General Rating Formula for Diagnostic Codes 6000 through 6009

Evaluate on the basis of either visual impairment 
due to the particular condition or on incapacitating 
episodes, whichever results in a higher evaluation.


With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months
60

With incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during 
the past 12 months
40

With incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during 
the past 12 months
20

With incapacitating episodes having a total duration 
of at least 1 week, but less than 2 weeks, during 
the past 12 months
10
Note: For VA purposes, an incapacitating episode is a 
period of acute symptoms severe enough to require 
prescribed bed rest and treatment by a physician or other 
healthcare provider.

38 C.F.R. § 4.79 (after December 10, 2008).


Impairment of Central Visual Acuity 
6061
Anatomical loss of both eyes [FN1]
100
6062
No more than light perception in both eyes [FN1]
100
6063
Anatomical loss of one eye: [FN1]


In the other eye 5/200 (1.5/60)
100

In the other eye 10/200 (3/60)
90

In the other eye 15/200 (4.5/60)
80

In the other eye 20/200 (6/60)
70

In the other eye 20/100 (6/30)
60

In the other eye 20/70 (6/21)
60

In the other eye 20/50 (6/15)
50

In the other eye 20/40 (6/12)
40
6064
No more than light perception in one eye: [FN1]


In the other eye 5/200 (1.5/60)
100

In the other eye 10/200 (3/60)
90

In the other eye 15/200 (4.5/60)
80

In the other eye 20/200 (6/60)
70

In the other eye 20/100 (6/30)
60

In the other eye 20/70 (6/21)
50

In the other eye 20/50 (6/15)
40

In the other eye 20/40 (6/12)
30
6065
Vision in one eye 5/200 (1.5/60):


In the other eye 5/200 (1.5/60)
[FN1] 100

In the other eye 10/200 (3/60)
90

In the other eye 15/200 (4.5/60)
80

In the other eye 20/200 (6/60)
70

In the other eye 20/100 (6/30)
60

In the other eye 20/70 (6/21)
50

In the other eye 20/50 (6/15)
40

In the other eye 20/40 (6/12)
30
6066
Visual acuity in one eye 10/200 (3/60) or better:


Vision in one eye 10/200 (3/60):


In the other eye 10/200 (3/60)
90

In the other eye 15/200 (4.5/60)
80

In the other eye 20/200 (6/60)
70

In the other eye 20/100 (6/30)
60

In the other eye 20/70 (6/21)
50

In the other eye 20/50 (6/15)
40

In the other eye 20/40 (6/12)
30

Vision in one eye 15/200 (4.5/60):


In the other eye 15/200 (4.5/60)
80

In the other eye 20/200 (6/60)
70

In the other eye 20/100 (6/30)
60

In the other eye 20/70 (6/21)
40

In the other eye 20/50 (6/15)
30

In the other eye 20/40 (6/12)
20

Vision in one eye 20/200 (6/60):


In the other eye 20/200 (6/60)
70

In the other eye 20/100 (6/30)
60

In the other eye 20/70 (6/21)
40

In the other eye 20/50 (6/15)
30

In the other eye 20/40 (6/12)
20

Vision in one eye 20/100 (6/30):


In the other eye 20/100 (6/30)
50

In the other eye 20/70 (6/21)
30

In the other eye 20/50 (6/15)
20

In the other eye 20/40 (6/12)
10

Vision in one eye 20/70 (6/21):


In the other eye 20/70 (6/21)
30

In the other eye 20/50 (6/15)
20

In the other eye 20/40 (6/12)
10

Vision in one eye 20/50 (6/15):


In the other eye 20/50 (6/15)
10

In the other eye 20/40 (6/12)
10

Vision in one eye 20/40 (6/12):


In the other eye 20/40 (6/12)
0
[FN1] Review for entitlement to special monthly compensation 
under 38 CFR 3.350. 
38 C.F.R. § 4.79 (after December 10, 2008).

If visual impairment of only one eye is service-connected, 
the visual acuity of the other eye will be considered to be 
20/40 for purposes of evaluating the service-connected visual 
impairment.  38 C.F.R. § 4.75(c) (after December 10, 2008).

In this case, service treatment records show that in November 
1996 the Veteran was seen for contact lens related corneal 
infiltrates.  A subsequent November 1996 report noted a 
diagnosis of resolving non-infectious infiltrative keratitis.  
He was treated for conjunctivitis in May 1997.  A November 
1999 report noted there were no sequelae from the Veteran's 
cat scratch disease.  

In his original claim the Veteran asserted that he had holes 
in his eyes.  In subsequent statements in support of his 
appeal he stated that he had "a stigmatism" in his eyes 
that he did not have before service.  

VA examination in August 2006 noted a history of cat scratch 
disease in 1999 with no ocular involvement.  Best corrected 
vision with soft contact lens was 20/20 -1 in the right eye 
and 20/20 in the left eye.  There were two subepithelial 
scars in the temporal periphery of the right eye.  The 
examiner's impression was subepithelial peripheral corneal 
scar in the right eye possibly the result of a bacterial 
infection, but that it did not affect vision and was not 
located in the visual access.  

On VA examination in March 2009 the Veteran reported that he 
had no current eye complaints and that his vision had not 
changed.  It was noted he had a history of a foreign body 
removal from the eye.  Best corrected near and distant visual 
acuity with contact lens was 20/20, bilaterally.  The 
examiner noted there was a subepithelial scar in the right 
eye and that it was possible this was due to his history of 
infections or foreign body.  It was further noted that the 
scar was not active and that there were no active vision 
problems.  The examiner stated, in essence, that there was no 
impact from any service-related injury or disease on the 
Veteran's vision.

Based upon the evidence of record, the Board finds the 
Veteran's service-connected right eye disorder is manifested 
by a non-active subepithelial scar with no residual effect 
upon vision or visual fields.  The criteria for a 
compensable, schedular rating are not met under either the 
old or new versions of Diagnostic Code 6001 nor are the 
Veteran's disability manifestations more appropriately 
addressed under any analogous rating criteria.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  The subepithelial 
scar does not involve the retina and there is no evidence of 
any vision problem due to this disorder.  Therefore, 
entitlement to a compensable rating for a right eye disorder 
must be denied.

Bartonellosis

630
6
Bartonellosis:
Rating

As active disease and for 3 months 
convalescence...................
Thereafter rate residuals such as skin lesions 
under the appropriate system.
100
38 C.F.R. § 4.88b, Diagnostic Code 6306 (2009).

In this case, service treatment records show that in October 
1999 the Veteran complained of a rash, enlarged lymph nodes, 
and decreased neck range of motion.  Laboratory findings 
revealed high Bartonella titers.  It was noted that infection 
with Bartonella henselae had been associated with cat scratch 
disease.  Treatment records include diagnoses of cat scratch 
disease.  A November 1999 report noted a normal neurologic 
examination.  The examiner stated that it seemed no sequelae 
resulted from the Veteran's cat scratch disease.  

In statements in support of his claim the Veteran asserted 
that as a result of his cat scratch fever during active 
service he experienced the loss of 80 percent of his 
childhood memories and a decrease in his memory capacity.  He 
stated that previously he had an almost "Photografic 
Memory" and that now he had to write notes to himself to 
remember.  He reported that he had difficulty concentrating 
and that he had been denied employment by explosives 
companies due to his history of mental illness.  He submitted 
copies of information concerning Bartonellosis and Cat-
Scratch Disease from the Internet site of the pharmaceutical 
company Merck.  The information noted that a complete 
recovery from Cat-Scratch Disease was usual except in cases 
involving severe neurologic or hepatosplenic disease which 
may be fatal or followed by residual effects.  

A March 2009 VA mental disorders examination report noted the 
Veteran was presently employed as a factory production 
supervisor.  He reported that he was not affected at all by 
the results of his cat scratch fever and was not unduly 
distressed by his loss of childhood memories.  He reported 
that he was unable to sleep when he was alone and that he 
kept a loaded handgun nearby when he was by himself.  The 
examiner reported that his speech was clear and 
understandable and his concentration appeared to be good.  He 
did not have any significant memory problems other than an 
inability to remember his childhood.  His fund of general 
knowledge was average or above.  His judgment was intact and 
his insight seemed to be within reason.  The examiner 
provided no Axis I diagnosis and stated that the Veteran's 
mental or emotional concerns did not appear to be related to 
the diagnosis of Bartonellosis.  

VA infectious diseases examination in March 2009 noted the 
Veteran's history of treatment for cat scratch disease in 
service with no evidence of hepatitis or jaundice and no 
recurrence of symptoms or rash.  It was further noted that he 
was provided anti-biotics and anti-inflammatories for 10 to 
14 days without hospitalization in service and that he 
reported no recurrence or exacerbations since the initial 
episode.  The examiner noted the Veteran was able to give a 
good past and present history and that he was well nourished 
with no evidence of malnutrition, avitaminosis, anemia, 
jaundice, hepatomegaly, abnormal muscle coordination, sensory 
or motor deficits, or abnormal higher functions.  The 
diagnosis was residuals of Bartonellosis disease which is 
resolved.  

In a May 2010 statement in support of the claim the Veteran's 
service representative asserted that more complex testing was 
required to ascertain the true extent of the memory and 
cognitive disability.  It was further asserted that the 
Veteran had described symptoms of what appeared to be 
paranoia.  An informal hearing presentation dated in June 
2010 referred to a professional article addressing cat 
scratch disease encephalopathy in an immunocompromised 
patient and stated there was evidence of the possibility of 
development of a brain disorder or disease from 
Bartonellosis.  An additional medical opinion was requested.

Based upon the evidence of record, the Board finds the 
Veteran's service-connected Bartonellosis is manifested by 
some loss of childhood memories with no residual disability.  
The criteria for a compensable, schedular rating are not met 
under Diagnostic Code 6306 nor are the Veteran's disability 
manifestations more appropriately addressed under any 
analogous rating criteria.  The opinions of the March 2009 VA 
examiners are persuasive and are show to have adequately 
considered the Veteran's medical history, his current 
complaints, and the objective medical findings.  There is 
also not probative evidence of encephalopathy, a brain 
disorder, a brain disease, or that the Veteran is an 
immunocompromised person.  Therefore, entitlement to a 
compensable rating for Bartonellosis must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to these service-connected disabilities that would 
take the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The service-connected disorders are 
adequately rated under the available schedular criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's increased 
rating claims.




ORDER

Entitlement to a compensable rating for a right eye disorder 
is denied.

Entitlement to a compensable rating for bartonellosis is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


